Citation Nr: 0818442	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-18 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had approximately twenty years of active military 
service, retiring in May 1991.  His service included a tour 
of duty in Vietnam from March 1969 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, in pertinent part, denied reopening 
the claims for service connection for anxiety and PTSD.  This 
appeal was previously before the Board in January 2006.  At 
that time, with respect to the service connection claim for 
PTSD, the issue for consideration was whether new and 
material evidence had been received to reopen the claim.  In 
the January 2006 determination, the Board found that new and 
material evidence had been submitted.  The Board then granted 
service connection for an acquired psychiatric disorder 
(diagnosed as adjustment disorder with anxiety and depressed 
mood), and remanded the reopened service connection claim for 
PTSD for further development.  After accomplishing the 
requested action to the extent possible, the RO continued the 
denial of the claim (as reflected in the November 2007 
supplemental statement of the case) and returned this matter 
to the Board for further appellate consideration.  
Accordingly, the Board has characterized the claim as listed 
on the title page of this decision. 

In April 2005, a video hearing was held before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during military service.

2.  The record contains no corroborating evidence that 
verifies the veteran's claimed PTSD stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (noting that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Service Connection 

The veteran contends that he is entitled to service 
connection for PTSD as a result of his experiences while 
serving in Vietnam.  The veteran testified he was stationed 
in Quang Tri City and was subjected to incoming mortar and 
artillery attacks.  He also stated he saw one soldier kill 
another.  The veteran also noted that while he was stationed 
at Camp Stanley, Korea, an unknown soldier choked to death on 
his own vomit in the veteran's barracks.  See Stressor 
statement, with a date of February 2006.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f) 
(2007). 

While the veteran's service personnel records confirm that he 
served in Vietnam from March 1969 to March 1970, a review of 
the official military documentation contained in his claims 
file is unremarkable for evidence suggesting he affirmatively 
engaged in combat activity against enemy forces, as 
contemplated by VA regulations.  His DD Form 214 does not 
reflect that he received any decorations or medals indicative 
of involvement in combat.  The DD Form 214 further indicates 
that the veteran's military occupational specialty (MOS) 
during his period of service from May 1968 to March 1970 was 
a stock and account specialist (76P20). The service personnel 
records also note the TET 69 Counter Offensive campaign and 
that the veteran was assigned to Company D, 75th Support 
Battalion, 5th Infantry Division.  The Board further notes 
that the record does not demonstrate that the veteran was 
wounded in combat during his service in Vietnam, nor has he 
alleged receiving any medals indicative of this type of 
service.  See Private Examination report by H.C.W., Jr., 
M.D., dated in July 2002 (indicating no combat wounds).  
Additionally, the veteran's service personnel records do not 
reflect that he was assigned to temporary duty with a combat 
unit or was dispatched to the field during the above 
campaign, and there is also no indication that the veteran 
was detached from his primary assignment and sent into the 
field with another unit on temporary duty.  

The law is clear that uncorroborated allegations of proximity 
to a combat area, without more, are insufficient to establish 
combat service.  VA's Office of General Counsel has defined 
the phrase "engaged in combat with the enemy" to mean that 
the veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99.  The fact that the 
veteran served in or near a "combat zone" does not 
necessarily mean that he himself engaged in combat against 
the enemy.  Id.  Moreover, a general statement in service 
personnel records that he participated in a particular 
operation or campaign would not, alone, establish that he had 
combat service because the terms "operation" and "campaign" 
encompass combat and non-combat activities.  Id.  Whether or 
not a veteran "engaged in combat with the enemy" must be 
determined through recognized citations or other official 
records.  No single item of evidence is dispositive, and VA 
must assess the credibility, probative value, and relative 
weight of each item.  Id.  The veteran's assertions of combat 
service are not ignored, but are evaluated along with other 
evidence.  Id.  However, again, mere assertion of combat 
service, alone, is insufficient to establish this fact.  
VAOPGCPREC 12-99;  Zarycki v. Brown, 6 Vet. App. 91 (1993) 
(finding that the mere presence in a combat zone is not 
sufficient to establish combat service).  Consequently, the 
evidentiary presumption of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(f) does not apply.  See VAOPGCPREC 12-99.  
Therefore, any alleged stressors in service must be 
independently verified, i.e., corroborated by objective 
credible supporting evidence.  

The veteran's stressor allegations indicate enemy 
(mortar/artillery) attacks on his unit.  The Board notes that 
in Pentecost v. Principi, 16 Vet. App. 124 (2002), the U.S. 
Court of Appeals for Veterans Claims (Court) reversed the 
Board's denial of a claim for service connection for PTSD on 
the basis of an unconfirmed in-service stressor, where the 
claimant in that case had submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  VA has not attempted to verify the 
occurrence of any alleged stressful events in Vietnam by 
contacting the National Personnel Records Center (NPRC) for 
the veteran's unit records.  Although the veteran has not 
provided the names of any individuals he states were killed, 
the fact that his unit was subjected to a mortar attack can 
be verified, even if the deaths cannot.  

The veteran has been repeatedly asked for more information 
regarding his stressors, including dates and locations.  See, 
e.g., February 2002 VCAA letter.  Indeed, after the January 
2006 Board remand, the veteran was provided with additional 
opportunities to supplement the record with more information 
regarding these alleged stressors.  Initially, the veteran 
was sent a letter, dated in January 2006, listing a PTSD 
Questionnaire as an enclosure.  He was notified that if he 
did not provided the requested information, his claim for 
PTSD may be denied.  Further, a June 2006 letter from VA to 
the veteran explained that the stressors identified by the 
veteran were too general and asked the veteran to supply the 
approximate date or dates (within two months) of the incident 
regarding the death of a soldier at Camp Stanley, Korea, who 
choked to death on his own vomit.  The veteran responded in a 
letter, dated in October 2006, and indicated only that he was 
in Korea from 1976 to 1977.  The veteran provided a specific 
date, but he commented that it was only a guess.  Moreover, 
the veteran was not able to provide the name of the soldier 
who died.  He concluded by stating that this was all the 
information he had regarding this event.  Without the name of 
the serviceman who died, the Board finds that the information 
provided was not specific enough to warrant submission of a 
request to JSRRC for a search.

VA again sent the veteran a letter, dated in January 2007, 
asking him for more details concerning his alleged stressor 
during Vietnam.  The January 2007 letter specifically 
informed the veteran that he must provide a two-month time 
period during which he was subjected to incoming mortar or 
artillery attacks and the names of the individuals he alleged 
that he saw killed.  This letter also included an attachment 
providing examples of the information that the veteran could 
provide to VA, including statements by fellow servicemen.  
The veteran did not respond to this letter.  Further, after 
the veteran was provided a copy of the November 2007 
supplemental statement of the case, he returned a SSOC Notice 
Response form, dated in December 2007, that indicated he had 
no further information or evidence to submit.  VA's duty to 
assist in such situations will be discussed in more detail 
below.  The record, at this point, reflects stressors that 
either do not meet the DSM-IV requirements, are unrelated to 
his PTSD, or are unverified.  Without the combat presumption, 
there is insufficient evidence to support this claim.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Therefore, 
in the absence of any evidence to the contrary, the Board 
concludes that that there is no independent evidence to 
corroborate the veteran's statements as to the occurrence of 
his claimed stressors. 

With respect to a current PTSD diagnosis, the record reflects 
that the veteran has been diagnosed with PTSD.  See April 
2001 VA psychiatric record.  The Board also acknowledges a VA 
psychiatric record, dated in May 2006, indicating a diagnosis 
of PTSD.  The May 2006 VA psychiatric record states that the 
veteran's PTSD "appears to be related to his combat 
experience in Vietnam."  It further noted that the veteran's 
PTSD arose in Vietnam.  Despite these statements relating the 
veteran's PTSD to service, the Board finds that this 
diagnosis cannot be relied upon because it was based on 
unverified stressors.  The Board reiterates that the 
veteran's diagnosis of PTSD was based on an unconfirmed 
history as reported by him, which the Board is not bound to 
blindly accept.  See Swann v. Brown, 5 Vet. App. 229, 232-33 
(1993) (noting that where a veteran's alleged stressors are 
uncorroborated, the Board is not required to accept a recent 
diagnosis of PTSD as being the result of the veteran's 
service).  The question of whether he was exposed to a 
stressor in service is a factual determination, and VA 
adjudicators are not bound to accept uncorroborated accounts 
of stressors or medical opinions based upon such accounts.  
Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  As such, the Board does not accept 
the statements and opinion of the May 2006 VA psychologist 
and finds this piece of evidence to hold no probative value 
(this is notwithstanding that fact the VA staff psychologist 
failed to indicate that the veteran's claims file was 
reviewed or point to specific Vietnam stressors as the 
foundation for the diagnosis of PTSD).  In sum, whether the 
evidence establishes the occurrence of stressors is a 
question of fact for VA adjudicators, and whether any 
stressors that occurred were of sufficient gravity to cause 
or to support a diagnosis of PTSD is a question for medical 
professionals.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

In conclusion, the Board finds that the competent evidence of 
record fails to establish that the veteran has PTSD that is 
related to his active military service.  In the absence of an 
independently confirmed in-service stressor, the Board finds 
there is no basis for granting service connection for PTSD.  
As such, the negative evidence of record is of greater 
probative value than the veteran's statements in support of 
his claim.  The Board has considered the doctrine of giving 
the benefit of the doubt to the veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 
38 C.F.R. § 3.102 (2007), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify as to the claim by means of 
February 2002, January 2006, June 2006, and January 2007 
letters from VA to the appellant.  These letters informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit pertinent evidence 
and/or information in his possession to the AOJ.  
Additionally, the June 2006 letter informed the veteran as to 
the law pertaining to the assignment of a disability rating 
and effective date as the Court required in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran in November 
2007.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical and personnel 
records along with VA medical treatment records are in the 
claims file.  The veteran's records from the Social Security 
Administration (SSA) also have been associated with the 
claims file.  Private medical records identified by the 
veteran have been obtained, to the extent possible.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.  Indeed, as noted above, the veteran indicated in 
December 2007 that he had no more evidence to submit.

As mentioned above, VA will undertake unit record searches to 
assist in developing claims for PTSD.  The January 2006 Board 
remand indicated that if the veteran provided "sufficient 
details" concerning his Vietnam stressors, that NPRC should 
be contacted and his unit records requested.  In order to 
perform unit record searches, the VA Adjudication Manual 
requires that the claimant provide:  a) a stressor that can 
be documented, b) the location where the incident took place, 
c) the approximate date (within a two-month period) of the 
incident, and d) the unit of assignment at the time the 
stressful event occurred.  See M21-1MR, Part IV, Subpart ii,  
I.D.14.d.  The Board notes that this requirement is 
applicable to all PTSD claims where, as here, unit records 
must be searched to find credible supporting evidence of the 
stressors.  The veteran was notified of these requirements 
via the January 2007 letter, which was noted above.  The 
Board must emphasize that the requirements above are the 
minimum requirements to perform a search.  See id.  The 
remaining stressful events have not been given an approximate 
date.  See Letter from Veteran, dated in October 2006 
(stating that the veteran explained the period he could 
remember and had no further evidence to submit); see also 
December 2007 SSOC Notice Response (indicating that the 
veteran had no more evidence to submit to VA to substantiate 
his claim).  The burden lies on the veteran to cooperate with 
VA.  While VA has a statutory duty to assist the veteran in 
developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran experienced 
his stressor events, i.e., "suffered an event, injury or 
disease in service," is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (holding that 3.159(c)(4)(i) is not in conflict with § 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  The Board again acknowledges 
that the record contains competent evidence from 
psychiatrists diagnosing the veteran with PTSD.  The claim 
fails, as discussed above, for not satisfying the combat 
presumption and lack of credible supporting evidence that the 
stressor occurred, not for lack of a diagnosis or 
relationship to service.  There is no reasonable possibility 
that a medical opinion would aid in substantiating the 
veteran's claim since it could not provide evidence of a past 
event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for PTSD is denied.





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


